IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NORTHERN CAMBRIA SCHOOL                   : No. 142 WAL 2018
DISTRICT,                                 :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
NORTHERN CAMBRIA EDUCATION                :
SUPPORT PROFESSIONAL                      :
ASSOCIATION, PSEA/NEA,                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.